                   IN THE UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH CAROLINA

                                   BEAUFORT DIVISION


Selena Nelson                                    ) CIVIL ACTION NO.:9:18-CV-
                                                 ) 2962-DCN-MHC
                      Plaintiff,                 )
                                                 )
   -vs-                                          )
                                                 )
Beaufort County Sheriff’s Office,                ) DEFENDANTS MOTION FOR
Lieutenant Brian Baird, and Sheriff P.J.         )    SUMMARY JUDGEMENT
Tanner, individually and in their official       )
capacity,                                        )
                                                 )
                      Defendants.                )



TO:    All Counsel of Record

       YOU WILL PLEASE TAKE NOTICE THAT the Defendants will move on

the tenth day after service hereof, or as soon thereafter as counsel may be

heard, for an Order of this Court granting Summary Judgment upon the following

claims raised by the Plaintiff:

       This motion is made pursuant to Rule 56 of the Federal Rules of Civil

Procedure, and upon the grounds.

       1. The Plaintiff has asserted claims of discriminatory conduct against the

           Beaufort County Sheriff’s Office on the basis of race and sexual

           orientation. The Plaintiff additionally alleges that she was subjected to

           a hostile work environment and was terminated her because of her

           race and sexual orientation. However, the Plaintiff can point to no



                                             1
   evidence of such discriminatory conduct or harassment to create a

   genuine issue of material fact for the jury..      Furthermore, the Sheriff

   had a legitimate non-discriminatory basis for termination of the Plaintiff,

   in that she was deemed to have been deceptive during the course of

   an internal affairs investigation.

2. The Plaintiff has failed to provide any evidence to support her claim of

   either Harassment or a Hostile Work environment on the basis of her

   race or sexual orientation in violation of Title VII.

3. The Plaintiff asserts against Defendant Baird and Tanner a claim for a

   violation for due process under 42 USC 1983 for terminating her

   without a right to be heard or a right to contest the allegations against

   her.   The Plaintiff is an at-will employee and has no protectable

   property interest in her at-will employment.

4. Plaintiff cannot point to any evidence sufficient to create a question of

   fact for the jury that the Plaintiff’s termination was the result of

   disparate treatment or that the Plaintiff was discriminated on the basis

   of her race or sex, in violation of her equal protection rights in violation

   of 42 USC 1983.

5. Plaintiff has failed to state a claim for which relief may be granted

   because she has failed to present evidence of a state law defamation

   claim against Baird and Tanner




                                   2
          This motion shall be based upon the statutory and common laws of the

State of South Carolina, the Federal Rules of Civil Procedure, the pleadings,

affidavits and discovery documents exchanged herein.

                                                                 HOWELL, GIBSON & HUGHES, P.A.



                                                               By: s/Mary Bass Lohr
                                                               Mary Bass Lohr
                                                               PO Box 40
                                                               Beaufort, SC 29901-0040
                                                               (843) 522-2400
                                                               Attorney for Defendants


Beaufort, South Carolina

March 10, 2021


RULE 11 CERTIFICATION

I certify pursuant to Rule 11 of the South Carolina Rules of Civil Procedure that


          ____      I have consulted with opposing counsel and have been unable to resolve the matter.

          ____      Consultation with opposing counsel would serve no useful purpose, or is not required.

          ____      Consultation with opposing counsel could not be timely held

          _XXX_     I certify that there is no duty of consultation for the attached motion (to dismiss, for summary
                    judgment, for new trial, for judgment NOV, in real estate foreclosures, or with pro se litigants.)




                                                             3
